Citation Nr: 0330983	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  97-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral 
defective hearing. 

2.  Entitlement to service connection for a respiratory 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from May 1946 to 
March 1948 and from 
September 1950 to July 1952.  

In the April 2003 statement, the veteran also indicated that 
he wished to appeal the denial of entitlement to special 
monthly compensation for loss of use of a creative organ.  
Since the rating decision that denied special monthly 
compensation for loss of use of a creative organ was issued 
in September 1997, the veteran's request raises an issue as 
to the timeliness of the receipt of his notice of 
disagreement therewith.  This matter has not been developed 
or certified for review on appeal and is referred to the RO 
for appropriate action.  


REMAND

Following a review of the claims file, the Board finds that 
additional evidentiary development is necessary before the 
issues on appeal may be reviewed by the Board.  

With respect to hearing loss, the record shows that the 
veteran currently has bilateral defective hearing and that 
he reported at a December 1995 VA audiology examination that 
he had had hearing problems for 30 years.  The veteran 
states that while in service he was exposed to heavy 
artillery fire and jet aircraft noise which he believes 
resulted in loss of hearing.  

The evidence pertaining to a respiratory disorder shows that 
the veteran was hospitalized at Duke University Hospital in 
1959 for various allergic and respiratory complaints that 
were ultimately attributed to asthma.  The symptoms had been 
present for about six years and had prompted an earlier 
hospitalization in 1957.  The veteran maintains that he was 
seen for symptoms of asthma in service in 1950.  He also 
states that he experienced respiratory distress after being 
exposed to DDT associated with a mosquito-eradication effort 
in service.  

In light of the provisions of 38 U.S.C.A. § 5103A, which 
defines the expanded VA duty to assist obligations pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), the 
Board finds that a VA examination should be conducted to 
determine whether there is a medical nexus between the 
veteran's postservice bilateral defective hearing and 
respiratory disorders and his military service.  

Accordingly, the case is remanded for the following actions:

1.  Appropriate steps to schedule the 
veteran for a special VA audiology 
examination to determine the etiology of 
his current hearing loss should be 
undertaken.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of 
this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a 
full statement of the basis for the 
conclusions reached.  

Is it as likely as not that the 
veteran's postservice hearing 
loss is related to active 
military service?  

2.  Appropriate steps to schedule the 
veteran for a special VA respiratory 
examination to determine the etiology of 
his postservice respiratory disorder 
should be undertaken.  All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential 
that the claims folder be provided to 
the examiner for review in conjunction 
with the examination, together with a 
copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a 
full statement of the basis for the 
conclusions reached.  

a.  The examiner should 
identify all respiratory 
disorders found and indicate 
the diagnosis of each.  

b.  For each such diagnosis, 
the examiner should indicate 
whether it is as likely as not 
that each such disorder is 
related to active military 
service.  

3.  The RO should then review the issues 
on appeal.  If any determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to obtain additional 
information.  The Board does not intimate any factual or 
legal conclusions as to the outcome ultimately warranted in 
this appeal.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




